Case 8:19-cv-02089-TDC Document9 Filed 10/07/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC )
SPRINKLER INDUSTRY WELFARE FUND, ET AL. )
)

Plaintiffs, )

)

vs. ) CA No.: TDC-19-02089

)

OMAHA SPRINKLER COMPANY d/b/a ACME )
OMAHA SPRINKLER COMPANY, ET AL. )
)

Defendants. )

NOTICE OF VOLUNTARY DISMISSAL
Plaintiffs hereby file this Notice of Voluntary Dismissal of the instant action against the

Defendants, without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) for
reasons stated as follows. This action was filed on July 16, 2019 by the Plaintiffs to recover
delinquent amounts owed by the Defendants to the Plaintiff Funds. Subsequently, the Plaintiffs
and the Defendants agreed upon a settlement of this action. The opposing parties have neither
served an Answer nor a Motion for Summary Judgment.
Dated: October 7, 2019

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP

5301 Wisconsin Avenue, NW

Suite 800

Washington, DC 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorney for Plaintiffs
Case 8:19-cv-02089-TDC Document9 Filed 10/07/19 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing Notice of Voluntary Dismissal, has been
sent first class mail, postage prepaid, this 7th day of October, 2019, to:

Gregory Higginbotham

Dena M. Higginbotham

Omaha Sprinkler Company d/b/a
Acme Omaha Sprinkler Company

PO Box 3745

Omaha, NE 68103

/s/
Charles W. Gilligan

333783_1
